Citation Nr: 0943050	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-19 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement of the appellant to payment of service-connected 
burial benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The Veteran had active service from November 1941 to April 
1942, and from March 1945 to June 1946.  He died in August 
2006.  The appellant in this case is the Veteran's 
granddaughter.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Manila Regional Office (RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in July 2008.


FINDINGS OF FACT

The appellant is not the person whose personal funds were 
used to pay the burial, funeral and transportation expenses; 
she is not the funeral director; and she is not the executor 
or administrator of the Veteran's estate.  


CONCLUSION OF LAW

The appellant does not have standing to be recognized as a 
claimant to receive VA burial benefits. 38 U.S.C.A. §§ 2302, 
2307, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.1600, 3.1601 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) expanded 
VA's duties to notify and assist veterans in developing their 
claims. See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a). VA is required to inform the 
appellant of the type of evidence needed to substantiate a 
claim, including apprising the appellant of whose specific 
responsibility - the appellant's or VA's, it is for obtaining 
this supporting evidence. Quartuccio v. Principi, 16 Vet. 
App. 183, 197 (2002).

Here, though, the VCAA has no effect on the burial benefit 
issue on appeal since resolution of this issue is solely one 
of statutory interpretation such that the claim is barred as 
a matter of law. Manning v. Principi, 16 Vet. App. 534, 542-
543 (2002); Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 2002). See, too, Sabonis v. Brown, 6 Vet. App. 426 
(1994); VAOPGCPREC 5-2004 (June 23, 2004).

Payments of monetary benefits from the Federal Treasury must 
be authorized by statute, notwithstanding incomplete or even 
erroneous information provided by others, including 
Government employees, and regardless of extenuating 
circumstances or claims of fairness. See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994). See also Shields v. Brown, 8 Vet. App. 346, 351 
(1995) (holding that inaccurate advice does not create any 
legal right to benefits where such benefits are otherwise 
precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits).

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting the body to the place of burial. 38 
U.S.C.A. § 2302 (West 2002 and Supp. 2008); 38 C.F.R. § 
3.1600 (2009).  If a Veteran dies as a result of a service- 
connected disability or disabilities, as is the case here, a 
higher amount of burial benefits may be paid. 38 U.S.C.A. § 
2307; 38 C.F.R. § 3.1600(a).  There is no time limit to apply 
for claims for service-connected burial allowance. 38 C.F.R. 
§ 3.1601(a).

Under 38 C.F.R. § 3.1601(a)(1), a claim for burial allowance 
may be executed by: (1) the funeral director, if the entire 
bill or any balance is unpaid; (2) the individual whose 
personal funds were used to pay burial, funeral, and 
transportation expenses; or (3) the executor or administrator 
of the estate of the Veteran or the estate of the person who 
paid the expenses of the Veteran's burial or provided such 
service.  If no executor or administrator has been appointed, 
then by some person acting for such estate who will make 
distribution of the burial allowance to the person or persons 
entitled under the laws governing the distribution of 
interstate estates in the State of the decedent's personal 
domicile.

In addition to the proper claim form, a claimant for such 
benefits is required to submit: (1) a statement of account, 
which is preferably on funeral director's or cemetery owner's 
billhead showing name of the deceased Veteran, the plot or 
interment costs, and the nature and cost of services 
rendered, and unpaid balance; (2) receipted bills, which must 
show by whom payment was made and show receipt by a person 
acting for the funeral director or cemetery owner; and (3) 
proof of the Veteran's death. 38 C.F.R. § 3.1601(b).

The pertinent facts of this case are not in dispute.  The 
Veteran died in August 2006 at the age of 87 years.  The RO 
has already granted a claim for nons-service connected burial 
benefits.  In her original claim for benefits, the appellant 
stated that it was her funds that were used for the burial.  
Significantly, however, during the hearing, she conceded that 
in fact the burial was paid for using the Veteran's funds.  

The Board finds that the evidence does not show that the 
appellant falls into any of the classes of individuals under 
38 C.F.R. § 3.1601(a)(1) who may execute a claim for burial 
benefits.  There is insufficient verification to show that 
the appellant's own funds were used to pay for funeral 
expenses.  On the contrary, she has retracted her original 
statement that her funds were used.  Moreover, the record 
does not reflect that the appellant is the executrix or 
administratrix of the Veteran's estate which paid the 
expenses or that if no executor or administrator has been 
appointed, the she is a person acting on the estate's behalf 
who will make distribution of the burial allowance to the 
person or persons entitled under the laws governing the 
distribution of intestate estates in the decedent's domicile.  
In this regard, the Board notes that at no time in either 
written correspondence or during the hearing did the 
appellant mention distributing the money in such a manner.  
In short, she lacks legal standing to pursue a claim for 
reimbursement for burial benefits.  VA is precluded by law 
from making payment for the Veteran's burial expenses to the 
appellant.

As this discussion illustrates, the law and regulations 
concerning burial benefits establish very specific 
eligibility requirements for such benefits.  The Board 
appreciates the fact that the appellant believes that she is 
entitled to these benefits.  There is, however, no provision 
of law which allows for benefits in this case.  The law is 
clear as to the criteria for burial benefits.  The Board has 
no authority to act outside the constraints of the statutory 
and regulatory criteria that bind it in this case. See 38 
U.S.C.A. § 7104(c) (West 2002).

Accordingly, in this case, the law is dispositive of the 
matter, and VA is bound by the statutes enacted by Congress.  
Therefore, while we are deeply sympathetic with the 
appellant's loss of her grandfather, the Board finds that the 
undisputed facts are against the appellant's claim for burial 
benefits.





ORDER

Entitlement of the appellant to payment of service-connected 
burial benefits is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


